           Case 1:21-cv-05228-PKC Document 14 Filed 09/01/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
BRIAN FIERRO,                                                          :
                                                                       :
                                    Plaintiff(s),                      :     21-cv-5228 (PKC)
                                                                       :
                  -v-                                                  :   ORDER OF DISMISSAL
                                                                       :
NOCC SHIPOWNING AS                                                     :
NORWEGIAN CAR CARRIERS AS                                              :
WALLEM SHIPMANAGEMENT LTD., et al.,                                    :
                                                                       :
                                    Defendant(s).                      :
---------------------------------------------------------------------- X


CASTEL, U.S.D.J.:

        The Court having been advised that all claims asserted herein have been settled in
principle, it is ORDERED that the above-entitled action be and is hereby dismissed and
discontinued without costs, and without prejudice to the right to reopen the action within
forty-five days of the date of this Order if the settlement is not consummated.

        To be clear, any application to reopen must be filed within forty-five days of this Order;
any application to reopen filed thereafter may be denied solely on that basis. Further, if the
parties wish for the Court to retain jurisdiction for the purposes of enforcing any settlement
agreement, they must submit the settlement agreement to the Court within the same forty-five
day period to be “so ordered” by the Court. Unless the Court orders otherwise, the Court will not
retain jurisdiction to enforce a settlement agreement unless it is made part of the public record.

        Any pending motions are moot. All conferences are vacated. The Clerk of Court is
directed to close the case.

        SO ORDERED.




Dated: New York, New York
       September 1, 2021
